Title: To George Washington from Michael Madden, 18 January 1790
From: Madden, Michael
To: Washington, George



Sir,
Alexandria [Va.] 18th Janry 1790

My present Situation is so distressing that I Begg leave to Trouble your Excelency to Inform me if there is any probability of the Bankrupt laws being Extended by Congress to all the States in union so as I with maney others in this State who are in like difficultys may have the benefite of it.
I have langushied in prison bounds for upwards of three years, altho I have tendred to my Creditors all the propperty that I am posessed of in the worald for a release from Confinement to no purpose—and indeed the Insolvant law in this State is at best but a Temporary releiffe as the Creditor at the end of six months may Distress the Dr as often as he may Imagain him to have aquired aney propperty worth his nottice.
I have a wife and three Children Suffring with me in my present Distresed Situation allmost ready to perish if I do not obtain Some Speedy releiffe from Confinement.
Your answer to the above speedily will be a great favour done to Your very Oobedient Hume Servt

M Madden

